Exhibit 10.2

FMC Corporation

Amended and Restated

Executive Severance Agreement

THIS AMENDED AND RESTATED EXECUTIVE SEVERANCE AGREEMENT is made and entered into
as of the 6th day of November, 2012 (the “Effective Date”) by and between FMC
Corporation (hereinafter referred to as the “Company”) and Pierre Brondeau
(hereinafter referred to as the “Executive”) (the “Agreement”).

WHEREAS, the Executive is currently a party to an Executive Severance Agreement
with the Company dated January 1, 2010 (the “Prior Agreement”); and

WHEREAS, the Executive and the Company desire that this Agreement replace and
supersede the Prior Agreement and all other prior executive severance agreements
with the Company.

NOW THEREFORE, to assure the Company that it will have the continued dedication
of the Executive and the availability of the Executive’s service notwithstanding
the possibility, threat, or occurrence of a Change in Control of the Company,
and to induce the Executive to remain in the employ of the Company, and for
other good and valuable consideration, the Company and the Executive agree to
the amendment and restatement of the Prior Agreement as follows:

Article 1. Establishment, Term, and Purpose

This Agreement is effective from the Effective Date and will continue in effect
until December 31, 2015. On that date, and on each subsequent December 31st, the
term of this Agreement will be extended automatically for one (1) additional
year, unless the Committee delivers written notice six (6) months prior to such
date to the Executive that this Agreement will not be extended. If timely notice
not to extend is given, this Agreement will terminate at the end of the term, or
extended term, then in progress.

However, in the event a Change in Control occurs during the original or any
extended term, this Agreement will remain in effect for the longer of:
(i) twenty-four (24) months beyond the end of the month in which such Change in
Control occurred; and (ii) until all obligations of the Company hereunder have
been fulfilled, and until all benefits required hereunder have been paid to the
Executive.

Article 2. Definitions

Whenever used in this Agreement, the following terms will have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized.

2.1. Affiliate means a corporation or other entity controlled by, controlling or
under common control with the Company, including, without limitation, any
corporation partnership, joint venture or other entity during any period in
which at least a fifty percent (50%) voting or profits interest is owned,
directly or indirectly, by the Company or any successor to the Company.



--------------------------------------------------------------------------------

2.2. Base Salary means the salary of record paid to an Executive as annual
salary, excluding amounts received under incentive or other bonus plans, whether
or not deferred.

2.3. Beneficiary means the persons or entities designated or deemed designated
by the Executive pursuant to Section 11.2 herein.

2.4. Board means the Board of Directors of the Company.

2.5. Cause means:

(a) the Executive’s Willful and continued failure to substantially perform the
Executive’s employment duties in any material respect (other than any such
failure resulting from physical or mental incapacity or occurring after issuance
by the Executive of a Notice of Termination for Good Reason), after a written
demand for substantial performance is delivered to the Executive that
specifically identifies the manner in which the Company believes the Executive
has failed to perform the Executive’s duties, and after the Executive has failed
to resume substantial performance of the Executive’s duties on a continuous
basis within thirty (30) calendar days of receiving such demand;

(b) the Executive’s Willfully engaging in conduct (other than conduct covered
under (a) above) which is demonstrably and materially injurious to the Company
or an Affiliate; or

(c) the Executive’s having been convicted of, or pleading guilty or nolo
contendere to, a felony under federal or state law on or prior to a Change in
Control.

2.6. Change in Control means the happening of any of the following events:

(a) An acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of twenty percent (20%) or more
of either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
excluding, however, the following: (A) any acquisition directly from the
Company, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from the Company, (B) any acquisition by the Company, (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company, or (D) any acquisition pursuant to a
transaction which complies with Subsections (i), (ii) and (iii) of Subsection
(c) of this Section 2.6;

(b) A change in the composition of the Board such that the individuals who, as
of the Effective Date, constitute the Board (such Board will be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the

 

-2-



--------------------------------------------------------------------------------

Board; provided, however, for purposes of this Section 2.6, that any individual
who becomes a member of the Board subsequent to the Effective Date, whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of those individuals who are members of the
Board and who were also members of the Incumbent Board (or deemed to be such
pursuant to this proviso) will be considered as though such individual were a
member of the Incumbent Board; but, provided further, that any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board will not be so considered as a member of the Incumbent Board;

(c) Consummation of a reorganization, merger or consolidation, sale or other
disposition of all or substantially all of the assets of the Company, or
acquisition by the Company of the assets or stock of another entity (“Corporate
Transaction”); excluding, however, such a Corporate Transaction pursuant to
which (i) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than sixty
percent (60%) of, respectively, the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(ii) no Person (other than the Company, any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Corporate
Transaction) will beneficially own, directly or indirectly, twenty percent
(20%) or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such Corporate Transaction or the combined voting
power of the outstanding voting securities of such corporation entitled to vote
generally in the election of directors except to the extent that such ownership
existed prior to the Corporate Transaction, and (iii) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction; or

(d) The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

2.7. Code means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.

2.8. Committee means the Compensation and Organization Committee of the Board or
any other committee of the Board appointed to perform the functions of the
Compensation and Organization Committee.

 

-3-



--------------------------------------------------------------------------------

2.9. Company means FMC Corporation, a Delaware corporation, or any successor
thereto as provided in Article 10 herein.

2.10. Date of Separation from Service means the date on which a Qualifying
Termination occurs.

2.11. Disability means complete and permanent inability by reason of illness or
accident to perform the duties of the occupation at which the Executive was
employed when such disability commenced.

2.12. Exchange Act means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

2.13. Good Reason means, without the Executive’s express written consent, the
occurrence of any one or more of the following:

(a) The assignment of the Executive to duties materially inconsistent with the
Executive’s authorities, duties, responsibilities and status (including, without
limitation, offices, titles and reporting requirements) as an employee of the
Company (including, without limitation, any material change in duties or status
as a result of the stock of the Company ceasing to be publicly traded or of the
Company becoming a subsidiary of another entity), or a reduction or alteration
in the nature or status of the Executive’s authorities, duties, or
responsibilities from the greatest of those in effect (i) immediately preceding
the Company’s entry into any definitive agreement to conduct the Change in
Control, or (ii) immediately preceding the Change in Control;

(b) The Company’s requiring the Executive to be based at a location which is at
least fifty (50) miles further from the Executive’s then current primary
residence than such residence is from the office where the Executive is located
at the time of the Change in Control, except for required travel on the
Company’s business to an extent substantially consistent with the Executive’s
business obligations;

(c) A reduction by the Company in the Executive’s Base Salary;

(d) A material reduction in the Executive’s level of participation in any of the
Company’s short- and/or long-term incentive compensation plans, or employee
benefit or retirement plans, policies, practices, or arrangements in which the
Executive participates from the greatest of the levels in place: (i) immediately
preceding the Company’s entry into any definitive agreement to conduct the
Change in Control, or (ii) immediately preceding the Change in Control;

(e) The failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform this Agreement, as
contemplated in Article 10 herein.

provided that any such event shall constitute Good Reason only if Executive
notifies the Company in writing of such event within 90 days following the
initial occurrence thereof, the Company fails to cure such event within 30 days
after receipt from Executive of written notice thereof, and Executive resigns
his employment within two years following the initial occurrence of such event.

 

-4-



--------------------------------------------------------------------------------

The existence of Good Reason will not be affected by the Executive’s temporary
incapacity due to physical or mental illness not constituting a Disability.

2.14. Notice of Termination means a written notice which indicates the specific
termination provision in this Agreement relied upon, and sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

2.15. Person has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as provided in Section 13(d).

2.16. Qualifying Termination means any of the events described in Section 3.2
herein, the occurrence of which triggers the payment of Severance Benefits
hereunder.

2.17. Separation from Service means the Executive’s termination of employment
with the Company, its Affiliates and with each member of the controlled group
(within the meaning of Sections 414(b) or (c) of the Code) of which the Company
is a member. An Executive will not be treated as having a Separation from
Service during any period the Executive’s employment relationship continues,
such as a result of a leave of absence, and whether a Separation from Service
has occurred shall be determined by the Committee (on a basis consistent with
rules under Section 409A) after consideration of all the facts and
circumstances, including whether either no further services are to be performed
or there is a reasonably anticipated permanent and substantial decrease (e.g.,
80% or more) in the level of services to be performed (and the related amount of
compensation to be received for such services) below the level of services
previously performed (and compensation previously received).

2.18. Severance Benefits means the payment of severance compensation as provided
in Section 3.3 herein.

2.19. Trust means the Company grantor trust described in Article 6 of this
Agreement.

2.20. Willful means any act or omission by the Executive that was in good faith
and with a reasonable belief that the action or omission was in the best
interests of the Company or its affiliates. Any act or omission based upon
authority given pursuant to a duly adopted Board resolution, or, upon the
instructions of any senior officer of the Company, or based upon the advice of
counsel for the Company will be conclusively presumed to be taken or omitted by
the Executive in good faith and in the best interests of the Company and/or its
affiliates.

Article 3. Severance Benefits

3.1. Right to Severance Benefits. The Executive will be entitled to receive the
Severance Benefits from the Company if a Qualifying Termination occurs after a
Change in Control and before the end of the twenty-fourth (24th) calendar month
following the end of the month in which the Change in Control occurs.

 

-5-



--------------------------------------------------------------------------------

The Executive will not be entitled to receive Severance Benefits if the
Executive’s employment is terminated (i) for Cause, (ii) due to a voluntary
termination without Good Reason, or (iii) due to death or Disability.

3.2. Qualifying Termination. A Qualifying Termination shall occur if:

(a) The Executive incurs a Separation from Service because of an involuntary
termination of the Executive’s employment by the Company for reasons other than
Cause, Disability or death; or

(b) The Executive incurs a Separation from Service because of a voluntary
termination by the Executive for Good Reason pursuant to a Notice of Termination
delivered to the Company by the Executive.

3.3. Description of Severance Benefits. In the event the Executive becomes
entitled to receive Severance Benefits, as provided in Sections 3.1 and 3.2
herein, the Company will pay to the Executive (or in the event of the
Executive’s death, the Executive’s Beneficiary) and provide him with the
following at the time or times provided in Section 4.1 herein:

(a) An amount equal to three (3) times the highest rate of the Executive’s
annualized Base Salary in effect at any time up to and including the Date of
Separation from Service.

(b) An amount equal to three (3) times the Executive’s highest annualized target
Management Incentive Award granted under the FMC Corporation Incentive
Compensation and Stock Plan for any plan year up to and including the plan year
in which the Executive’s Date of Separation from Service occurs.

(c) An amount equal to the Executive’s unpaid Base Salary, and unused and
accrued vacation pay, earned or accrued through the Date of Separation from
Service.

(d) Any Management Incentive Award otherwise payable (but for Executive’s
separation) for the plan year in which the Executive’s Date of Separation from
Service occurred, prorated through the Date of Separation from Service.

(e) A continuation of the Company’s welfare benefits of life and accidental
death and dismemberment, and disability insurance coverage for three (3) full
years after the Date of Separation from Service. These benefits will be provided
to the Executive (and to the Executive’s covered spouse and dependents) at the
same premium cost, and at the same coverage level, as in effect as of the date
of the Change in Control. The continuation of these welfare benefits will be
discontinued prior to the end of the three (3) year period if the Executive has
available substantially similar benefits at a comparable cost from a subsequent
employer, as determined by the Committee.

(f) For a period of three (3) full years following the Date of Separation from
Service, the Company shall provide medical insurance for the Executive (and the
Executive’s covered spouse and dependents) at the same premium cost, and at the
same coverage level, as in effect as of the date of the Change in Control. The
continuation of

 

-6-



--------------------------------------------------------------------------------

this medical insurance will be discontinued prior to the end of the three
(3) year period if the Executive has available substantially similar medical
insurance at a comparable cost from a subsequent employer, as determined by the
Committee. The date that medical benefits provided in this paragraph cease to be
provided under this paragraph will be the date of the Executive’s qualifying
event for continuation coverage purposes under Code Section 4980B(f)(3)(B).

Awards granted under the FMC Corporation Incentive Compensation and Stock Plan,
and other incentive arrangements adopted by the Company will be treated pursuant
to the terms of the applicable plan.

The aggregate benefits accrued by the Executive as of the Date of Separation
from Service under the FMC Corporation Salaried Employees’ Retirement Program,
the FMC Corporation Savings and Investment Plan, the FMC Corporation Salaried
Employees’ Equivalent Retirement Plan, the FMC Corporation Non-Qualified Savings
and Investment Plan and other savings and retirement plans sponsored by the
Company will be distributed pursuant to the terms of the applicable plan.

In addition, for purposes of benefit calculation only under the Company’s
nonqualified retirement plans with respect to benefits that have not been paid
prior to such Change in Control, it will be assumed that the Executive’s
employment continued following the Date of Separation from Service for three
(3) full years (i.e., three (3) additional years of age and service credits will
be added); provided, however, that for purposes of determining “final average
pay” under such programs, the Executive’s actual pay history as of the Date of
Separation from Service will be used.

3.4. Termination for Disability. If the Executive’s employment is terminated due
to Disability, the Executive will receive the Executive’s Base Salary through
the Date of Separation from Service, and the Executive’s benefits will be
determined in accordance with the Company’s disability, retirement, survivor’s
benefits, insurance and other applicable plans and programs then in effect. If
the Executive’s employment is terminated due to Disability, he will not be
entitled to the Severance Benefits described in Section 3.3.

3.5. Termination upon Death. If the Executive’s employment is terminated due to
death, the Executive’s benefits will be determined in accordance with the
Company’s retirement, survivor’s benefits, insurance and other applicable
programs of the Company then in effect. If the Executive’s employment is
terminated due to death, neither the Executive’s estate nor the Executive’s
Beneficiary will be entitled to the Severance Benefits described in Section 3.3.

3.6. Termination for Cause, or Other Than for Good Reason. Following a Change in
Control of the Company, if the Executive’s employment is terminated either:
(a) by the Company for Cause; or (b) by the Executive (other than for Good
Reason), the Company will pay the Executive an amount equal to the Executive’s
Base Salary and accrued vacation through the Date of Separation from Service, at
the rate then in effect, plus all other amounts to which the Executive is
entitled under any plans of the Company, at the time such payments are due and
the Company will have no further obligations to the Executive under this
Agreement.

 

-7-



--------------------------------------------------------------------------------

3.7. Notice of Termination. Any termination of employment by the Company or by
the Executive for Good Reason will be communicated by a Notice of Termination.

Article 4. Form and Timing of Severance Benefits

4.1. Form and Timing. Subject to Section 4.2 and 5.3:

(a) the amounts payable under Sections 3.3(a), (b) and (c) will be paid in a
lump sum on the 31st day following the Termination Date;

(b) the amount payable under Section 3.3(d) will be paid in a lump sum at the
same time that Management Incentive Awards are paid to employees generally for
the year in which the Executive’s Separation from Service occurs, but in no
event later than 2  1/2 months following the end of that year; and

(c) the benefits due under Sections 3.3(e) and 3.3(f) will continue
uninterrupted following the Executive’s Separation from Service (but will be
discontinued if the requirements of Section 4.2 are not timely satisfied).

4.2. Release. All rights, payments and benefits due to the Executive under
Section 3.3 (other than Section 3.3(c)) shall be conditioned on the Executive’s
execution of a general release of claims against the Company and its affiliates
in a form reasonably prescribed by the Company and on that release becoming
irrevocable within 30 days following the Termination Date.

Article 5. Taxes and Tax Compliance

5.1. Withholding of Taxes. The Company will be entitled to withhold from any
amounts payable under this Agreement all taxes as it may believe are reasonably
required to be withheld (including, without limitation, any United States
federal taxes and any other state, city, or local taxes).

5.2. Section 409A Compliance. Notwithstanding any other provision of this
Agreement to the contrary, any payment that constitutes the deferral of
compensation (within the meaning of Treas. Reg. § 1.409A-1(b)) that is otherwise
required to be made to the Executive prior to the day after the date that is six
months from the Date of Separation from Service shall be accumulated, deferred
and paid in a lump sum to the Executive (with interest on the amount deferred
from the Date of Separation from Service until the day prior to the actual
payment at the federal short-term rate on the Date of Separation from Service)
on the day after the date that is six months from the Date of Separation from
Service; provided, however, if Executive dies prior to the expiration of such
six month period, payment to the Executive’s Beneficiary shall be made as soon
as practicable following the Executive’s death. Any reimbursements or in-kind
benefits that constitute a deferral of compensation (within the meaning of
Treas. Reg. § 1.409A-1(b)) will be provided subject to the requirements of
Treas. Reg. §§ 1.409A-3(i)(1)(iv)(A)(3), (4) and (5).

 

-8-



--------------------------------------------------------------------------------

Article 6. Establishment of Trust

The Company has created a domestic Trust (which will be a grantor trust within
the meaning of Sections 671-678 of the Code) for the benefit of the Executive
and Beneficiaries. The Trust has a Trustee selected by the Company, and has
certain restrictions as to the Company’s ability to amend the Trust or cancel
benefits provided thereunder. Any assets contained in the Trust will, at all
times, be specifically subject to the claims of the Company’s general creditors
in the event of bankruptcy or insolvency.

At any time following the Effective Date hereof, the Company may, but is not
obligated to, deposit assets in the Trust in an amount equal to or less than the
aggregate Severance Benefits which may become due to the Executive under
Sections 3.3 (a), (b), (c) and (d) of this Agreement.

As soon as practicable after the Company has knowledge that a Change in Control
is imminent, but no later than the day immediately preceding the date of the
Change in Control, the Company will deposit assets in such Trust in an amount
equal to the estimated aggregate Severance Benefits which may become due to the
Executive under Sections 3.3 (a), (b), (c) and (d) of this Agreement. Such
deposited amounts will be reviewed and increased, if necessary, every six
(6) months following a Change in Control to reflect the Executive’s estimated
aggregate Severance Benefits at such time.

Article 7. The Company’s Payment Obligation

The Company’s obligation to make the payments and the arrangements provided for
herein will be absolute and unconditional, and will not be affected by any
circumstances, including, without limitation, any offset, counterclaim,
recoupment, defense, or other right which the Company may have against the
Executive or anyone else. All amounts payable by the Company hereunder will be
paid without notice or demand. Each and every payment made hereunder by the
Company will be final, and the Company will not seek to recover all or any part
of such payment from the Executive or from whomsoever may be entitled thereto,
for any reasons whatsoever.

The Executive will not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment will in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement, except to the extent provided in
Sections 3.3(e) and (f) herein. Notwithstanding anything in this Agreement to
the contrary, if Severance Benefits are paid under this Agreement, no severance
benefits under any program of the Company, other than benefits described in this
Agreement, will be paid to the Executive.

Article 8. Fees and Expenses

To the extent permitted by law, the Company will pay as incurred (within ten
(10) days following receipt of an invoice from the Executive) all legal fees,
costs of litigation, prejudgment interest, and other expenses incurred in good
faith by the Executive as a result of the Company’s refusal to provide the
Severance Benefits to which the Executive becomes entitled under this Agreement,
or as a result of the Company’s contesting the validity, enforceability, or

 

-9-



--------------------------------------------------------------------------------

interpretation of this Agreement, or as a result of any conflict between the
parties pertaining to this Agreement; provided, however, that the Company will
reimburse the Executive only for such expenses arising out of litigation
commenced within three years following the Executive’s Separation from Service.
Notwithstanding any other provision in this Article 8, the Company will
reimburse the Executive only for expenses incurred prior to the end of the fifth
year following the Executive’s Separation from Service.

Article 9. Outplacement Assistance

Following a Qualifying Termination (as described in Section 3.2 herein), the
Executive will be reimbursed by the Company for the costs of all reasonable
outplacement services obtained by the Executive within the two (2) year period
after the Date of Separation from Service; provided, however, that
reimbursements must be made by the end of the third year following the Date of
Separation from Service and the total reimbursement for such outplacement
services will be limited to an amount equal to fifteen percent (15%) of the
Executive’s Base Salary as of the Date of Separation from Service.

Article 10. Successors and Assignment

10.1. Successors to the Company. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) of all or
substantially all of the business and/or assets of the Company or of any
division or subsidiary thereof to expressly assume and agree to perform the
Company’s obligations under this Agreement in the same manner and to the same
extent that the Company would be required to perform them if no such succession
had taken place.

10.2. Assignment by the Executive. This Agreement will inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive dies while any amount would still be payable to him
hereunder had he continued to live, all such amounts, unless otherwise provided
herein, will be paid in accordance with the terms of this Agreement to the
Executive’s Beneficiary. If the Executive has not named a Beneficiary, then such
amounts will be paid to the Executive’s devisee, legatee, or other designee, or
if there is no such designee, to the Executive’s estate, and such designee, or
the Executive’s estate will be treated as the Beneficiary hereunder.

Article 11. Miscellaneous

11.1. Employment Status. Except as may be provided under any other agreement
between the Executive and the Company, the employment of the Executive by the
Company is “at will,” and may be terminated by either the Executive or the
Company at any time, subject to applicable law.

11.2. Beneficiaries. The Executive may designate one or more persons or entities
as the primary and/or contingent Beneficiaries of any Severance Benefits owing
to the Executive under this Agreement. Such designation must be in the form of a
signed writing acceptable to the Committee. The Executive may make or change
such designations at any time.

 

-10-



--------------------------------------------------------------------------------

11.3. Severability. In the event any provision of this Agreement will be held
illegal or invalid for any reason, the illegality or invalidity will not affect
the remaining parts of the Agreement, and the Agreement will be construed and
enforced as if the illegal or invalid provision had not been included. Further,
the captions of this Agreement are not part of the provisions hereof and will
have no force and effect.

11.4. Modification. No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by an authorized member of the
Committee, or by the respective parties’ legal representatives and successors.

11.5. Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the state of Delaware will be the controlling law in all
matters relating to this Agreement.

11.6. Indemnification. To the full extent permitted by law, the Company will,
both during and after the period of the Executive’s employment, indemnify the
Executive (including by advancing him expenses) for any judgments, fines,
amounts paid in settlement and reasonable expenses, including any attorneys’
fees, incurred by the Executive in connection with the defense of any lawsuit or
other claim to which he is made a party by reason of being (or having been) an
officer, director or employee of the Company or any of its subsidiaries. The
Executive will be covered by director and officer liability insurance to the
maximum extent that that insurance covers any officer or director (or former
officer or director) of the Company.

IN WITNESS WHEREOF, the parties have executed this amended and restated
Agreement on this 6th day of November, 2012.

 

FMC Corporation     Executive: By:  

/s/ Kenneth R. Garrett

   

/s/ Pierre Brondeau

  Kenneth R. Garrett     Its:   Executive Vice President       Human Resources  
 

 

-11-